Deen Presiding Judge,
concurring specially.
While agreeing completely with all that is said in Divisions 2, 3 and 4 of the majority opinion, exception is respectfully taken to conclusions drawn in the 1st Division.
The charge, “The law recognizes that medicine is an inexact science at best and that all a doctor may do is assist nature in accordance with the present state of medical experience,” is appropriate in this case. (Emphasis supplied.) It might well be argued that failure to give this charge upon request in all malpractice cases may be error. “ ‘Medicine is an experimental, not an exact, science.’ ” Bennett v. Ware, 4 Ga. App. 293, 299 (61 SE 546) (1908). Science generally means possessed of knowledge as distinguished from ignorance and specifically points to truths or laws that may be experimentally demonstrable and empirically tested. Nature is a creative, controlling inner force or sum of such forces in an individual and in the universe. Websters Seventh New Collegiate Dictionary, 1963 Edition. Stancil v. State, 155 Ga. App. 731, 732 (272 SE2d 511) (1980).
Medicine, like law and most other areas of general knowledge in its totality, is not pure or exact science. Math, physics and chemistry *85are examples of knowledge closer to, in their totality, an exact science. Certain parts of a given area of a discipline of study may be classified as exact, such as the laws of gravity, motion, friction, momentum, force and acceleration, cause and effect, biogenesis, conservation, entropy, centrifugal force, all of which by observation and demonstration can be repeated over and over under similar conditions and can be falsified. Judicial notice may be taken of these examples of exact or pure science. Rome R. & Light Co. v. Keel, 3 Ga. App. 769 (60 SE 468) (1907). Woods v. Andersen, 145 Ga. 492, 496 (243 SE2d 748) (1978) Green, Ga. Law of Evidence, 11, Judicial Notice of Law § 5. Cornett v. Agee, 143 Ga. App. 55 (237 SE2d 522) (1977). Compare Irwin v. Torbert, 204 Ga. 111, 125 (49 SE2d 70) (1948), admonishing courts not to take judicial notice of anything “that is subject to be disproved.”
It is my opinion that portions within the field of medicine in the present state of medical experience, such as taking of a patient’s temperature, blood pressure or blood type have evolved from inexact to exact procedures or methodology. This does not mean that all parts of medicine, or medicine in its totality, are exact testable science. An example of highly inexact speculative treatment within medicine is pointed out in the testimony in the case sub judice. One of the doctors stated that the chances were 85 to 90 percent that the radiation treatment would adversely affect the spinal column and the cord and would cause paralysis or cause her to become a paraplegic. This meant, as to this particular patient, that this type of treatment would be only 10 to 15 percent exact. The result might be more exact, as to success, if the same treatment were applied to a different part of the patient’s body. All that the trial judge has done, in effect, is to indicate to the jury that (1) a physician cannot guarantee a cure, (2) that he is required to do his best as to care and skill as is ordinarily employed by the profession generally while assisting nature (inner inherent forces and powers beyond the natural) in the healing processes within the body. Without the charge, under consideration, as given, it could be articulated that the duty of a physician “places an impossible burden on medical practice ...” Banks v. Dalbey, 150 Ga. App. 779, 784 (258 SE2d 701) (1979) (dissenting opinion) overruled by the Supreme Court in Dalbey v. Banks, 245 Ga. 162 (264 SE2d 230). In my dissent when the latter case was before this court, I tried to point out differences and distinctions between three concepts of medical liability: (a) total liability, (b) unlimited liability and (c) limited liability. The applicability and adoption by many in today’s society of the limited liability philosophy has encouraged the proneness and proliferation of malpractice suits. All of this has a bearing on the exactness or inexactness of medicine as a science, care *86and skill ordinarily employed by the profession in relation to the present state of medical experience, at least as viewed in the eyes of the general public. The reasonable man or average person is the one in the final analysis who must weigh and decide as jurors between these speculatory, philosophical and inexact argument areas of medical liability as compared with recognition of particular parts of medicine attaining designation of exact science. The limited liability doctrine of societal educational overemphasis of heredity or environment as an influence and cause of individual problems without a balanced emphasis on the incipiency of the will as causal and influencing concepts is one reason the courts are logjammed, overcrowded and clogged with multiplicity of civil and criminal suits. If one is constantly told and educated that there are no right or wrong answers in making situational judgments as to legal and illegal events within problem solving and that heredity and environment are solely to blame — that they themselves then are not to blame — therefore someone else is to blame — hence one is more likely to sue others when adversity or medical problems arise, than if they are also told that they have a free will, can make a choice and themselves many times or most of the time, are responsible for their choices, injuries and damages occurring to person and property. Adoption of the limited liability philosophy is almost tantamount to community acceptance of medicine as an exact science notwithstanding what the courts have held, that it is inexact. However, this is a problem that addresses itself to society as a whole.
The real question in this case is the exactness or inexactness of radiation treatment. “ — In 1955, despite the best efforts of cancer therapy, which happened to be surgery, radiation and chemotherapy, two out of every three cancer victims were destined to die of the disease, or, as was later determined, the treatment of the disease. — In 1980, and with a vastly accelerated effort in terms of both economic and man-hour resources involved in a government-sponsored effort to wipe out cancer, the statistics are still the same. And the unimproved therapies are still the same . . . [T]he authors would like to emphasize that cancer statisticians in this country have arbitrarily established a five-year survival figure as a ‘cure,’ . . .” Jurimetrics Journal of Law, Science and Technology, “The Laetrile Phenomenon — Harbinger of Medical Revolution,” Robert W. Bradford and Michael L. Culbert, Vol. 21, No. 2, pp. 179, 180-181. (Emphasis supplied.)
The question of exactness or inexactness of science in this case is a hybrid law-science question. “A noted judge has written: Most importantly, science and law, in their broadest sense, encompass all there is for man, in his life and in his universe. Science embraces all *87material things, and law, with its moral and philosophical underpinnings, embraces all the things of the spirit... Science seeks knowledge of facts; law seeks justice which may rise above and beyond the facts ... Science rests on the material; law on the moral, ethical and philosophical. Science teaches us what we can do; law tells us whether we should ... The blindfolded lady of justice, like many wives of dynamic men, has been a helpmate and a softening influence on her scientific partner from the time man crawled from the swamps until he walked on the moon. When the lady’s counsel has been ignored, the purveyors of perverted science have ended by burning humans in furnaces and by making lampshades of human skin.”1 Jurimetrics Journal of Law, Science and Technology, “Human Rights Concerns of the Scientific and Legal Fraternities,” Edward Gerjuoy, supra, p. 117, 126-127.
Unless a case deals exclusively with an exact or near exact science, questions as to an expert’s answer and judgment can be significantly influenced by his outlook. “. . . [A]n expert’s personal philosophy of socio-economic outlook may substantially affect his judgment.” 40 FRD 33, 34. Resolutions of differing views of experts are better left to a jury of non-experts.
“Just when a scientific principle or discovery crosses the line between the experimental and demonstrable stages is difficult to define. Somewhere in this twilight zone the evidential force of the principle must be recognized, and while courts will go a long way in admitting expert testimony deduced from a well-recognized scientific principle or discovery, the thing from which the deduction is made must be sufficiently established to have gained general acceptance in the particular field in which it belongs.” Frye v. United States, 54 U. S. App. D. C., 293 F. 1013, 1014 (1923).
The charge was not error and I would affirm in all aspects.

 Howard T. Markey, Chief Judge, U. S. Court of Customs and Patent Appeals, Science and Law; Toward a Happier Marriage, a talk delivered in acceptance of the Jefferson Medal, reprinted in 59 J. Patent Office Soc. 343 (1977).